       Case 3:19-cv-00637-BAJ-SDJ         Document 100    02/17/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 CHRISTOPHER STEVENSON                                               CIVIL ACTION

 VERSUS

 KEVIN BENJAMIN, ET AL.                                      NO. 19-00637-BAJ-SDJ

                              RULING AND ORDER

      Before the Court is Plaintiff’s pro se motion seeking entry of a temporary

restraining order (TRO) and preliminary injunction (Doc. 98). Liberally construed,

Plaintiff’s Motion seeks injunctive relief prohibiting Defendants from “tampering

with” and “mishandling” his legal mail. (Id. at 1-2).

      Federal Rule of Civil Procedure (“Rule”) 65(b) provides:

      The court may issue a temporary restraining order without written or
      oral notice to the adverse party or its attorney only if:

      (A) specific facts in an affidavit or a verified complaint clearly show that
      immediate and irreparable injury, loss, or damage will result to the
      movant before the adverse party can be heard in opposition; and

      (B) the movant's attorney certifies in writing any efforts made to give
      notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b) (emphasis added).

      While the court is aware that Plaintiff is proceeding pro se, he has failed to

comply with Rule 65(b). First, Plaintiff’s Motion does not include a certificate stating

his efforts to provide notice to Defendants’ attorneys, or explain the reasons why such

notice should not be required. Plaintiff’s failure to comply with Rule 65(b)’s notice

requirements, standing alone, is sufficient basis to deny his request for a TRO. See
       Case 3:19-cv-00637-BAJ-SDJ       Document 100      02/17/21 Page 2 of 3




Hampton v. First Guaranty Mortgage Corp., No. 16-cv-632, 2016 WL 5796886, at *1

(M.D. La. Sept. 30, 2016) (denying pro se plaintiff's motion for temporary restraining

order due to failure to comply with Rule 65’s notice requirements); Spears v. Scales,

No. 15-11-SDD-RLB, 2016 WL 3774069, at *1 (M.D. La. July 13, 2016) (same).

      Second, and more fundamentally, Plaintiff has failed to show that irreparable

injury, loss, or damage will result in the absence of a TRO. The primary thrust of

Plaintiff’s instant complaint is that Defendants are “tampering with” and

“mishandling” his legal mail, thus preventing him from fully and timely responding

to Defendants’ pending Motion for Summary Judgment (Doc. 93). A review of the

record, however, reveals that Plaintiff has timely filed multiple requests for an

extension of the briefing deadline (see Docs. 93, 93, 97), and also timely filed an

opposition to Defendants’ summary judgment motion (see Doc. 95), all of which are

now pending before the U.S. Magistrate Judge. Through his various filings, Plaintiff

has adequately protected his legal rights and is not in jeopardy of dismissal for having

failed to oppose Defendants’ motion.

      Accordingly,

      IT IS ORDERED that Plaintiff’s request for a temporary restraining order is

DENIED.

      IT IS FURTHER ORDERED that Defendants shall file their response, if any,

to Plaintiff’s request for a preliminary injunction within the time limits imposed by

Local Civil Rule 7.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Correct Error (Doc.



                                           2
       Case 3:19-cv-00637-BAJ-SDJ       Document 100   02/17/21 Page 3 of 3




99) is GRANTED, and that Plaintiff’s proposed corrected affidavit and declaration

shall be deemed timely filed and included among the exhibits supporting Plaintiff’s

request for a preliminary injunction (Doc. 98).

                            Baton Rouge, Louisiana, this 17th day of February, 2021



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          3
